Citation Nr: 1015622	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  05-33 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE


What evaluation is warranted for posttraumatic stress 
disorder from October 21, 2004?


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 
1967.
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Winston-
Salem, North Carolina , Department of Veterans Affairs (VA) 
Regional Office (RO), which awarded service connection for 
posttraumatic stress disorder and assigned a 30 percent 
evaluation effective October 21, 2004.  This case was 
remanded in January 2008 in order to assure compliance with 
VA's duty to notify and assist and in order to acquire 
treatment records.  Regrettably, this case must be remanded 
again for further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2005, the Winston-Salem RO granted entitlement to 
service connection for posttraumatic stress disorder with a 
disability evaluation of 30 percent.  The RO noted that its 
decision was based upon the Veteran's service treatment 
records, his February 2005 statement in support of his claim 
and his February 2005 VA examination.  In his report, the 
Veteran's VA examiner noted that, as the Veteran had just 
begun to seek psychiatric care, psychiatric records were not 
available to the examiner prior to his examination.  

In his May 2005 notice of disagreement, the Veteran asserted 
that his symptoms warranted a higher disability rating and 
stated that he should be given either a 70 or 100 percent 
disability evaluation.  Since the Veteran's VA examination, 
he has been treated at Goldsboro Psychiatric Clinic in 
Goldsboro, North Carolina.  Records dated from February 2005 
to October 2009 are now available in the Veteran's claims 
file.  Given the Veteran's contention that his symptoms 
warrant a higher disability rating, the availability of more 
medical information for evaluation by an examiner and the 
fact that the Veteran has not been examined by VA in almost 
five years, the Board finds that a new examination is in 
order.  See 38 C.F.R. § 3.326 (where there is a claim for 
disability compensation but medical evidence accompanying the 
claim is not adequate for rating purposes, a Department of 
Veterans Affairs examination will be authorized); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote 
for rating purposes cannot be considered contemporaneous).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to secure any records which have not been 
previously secured for inclusion in the 
claims file, to include mental health 
records dated since October 2009 from the 
Goldsboro Psychiatric Clinic.  All 
attempts to secure this evidence must be 
documented in the claims file.  If the RO 
cannot locate such records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given an 
opportunity to respond.

2.  Thereafter, the RO should schedule the 
Veteran for a new examination with a 
psychiatrist or psychologist.  The 
Veteran's claims folder, to include any 
newly obtained treatment records, must be 
provided to the examiner for review.  All 
indicated studies must be performed, and 
all findings should be reported in detail.  
In accordance with the latest Automated 
Medical Information Exchange (AMIE) 
worksheets for psychiatric disorders, the 
examiner is to provide a detailed review 
of the Veteran's pertinent medical 
history, current complaints, and the 
nature and extent of his posttraumatic 
stress disorder.  The examiner must 
provide an opinion concerning the degree 
of social and industrial impairment 
resulting from posttraumatic stress 
disorder, to include whether posttraumatic 
stress disorder alone renders him 
unemployable.  

A full rationale must be provided for this 
opinion, with a complete discussion of the 
evidence of record.  A global assessment 
of functioning score should be provided 
for posttraumatic stress disorder, with an 
explanation of the significance of the 
score assigned.  Rationale for all 
opinions expressed must be provided in 
detail.

3.  The Veteran is hereby notified that it 
is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.  In the event that the 
Veteran does not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
remand.  If it is deficient in any manner, 
the RO must implement corrective 
procedures at once.

5.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought is not 
granted, the Veteran should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file before the file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


